The question of law which arises in this ease, is, upon the construction of the words in the lease from Thomas to Daniel, viz. I do remise, lease, etc. unto said Daniel, for and during *464the term of his natural life, and the life of his wife, if he should marry.
Here is no interest granted to the wife, and if the words which axe inserted in the lease, and the life of his wife if he should marry, have any operation, it would be to lengthen the term beyond his own life, in case his wife survived him; and the interest would vest in his heirs, during her life, so that she can have no right, except it be of dower by force of the statute.